Bleckley, Judge,
concurring.
In am inclined to the opinion that the business of telegraphing consists merely in receiving orders for work and labor, and executing them. Strictly speaking, there is no bailment, and, therefore, no carriage of property. The sender of a message gives an order for certain work to be done, and the telegraph company undertakes to do it. A part of it is performed by the use of scientific machinery, and a part by the carriage and delivery of a paper which is not bailed to the company, but which the company furnishes and prepares for itself. "While I take this view of the matter, I do not think the company can stipulate against liability for its own gross negligence. In no business carried on for reward can that be done.
I concur in the judgment.